Title: To George Washington from Colonel Armand, 22 March 1778
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George

 

Honorable Sir.
[York, Pa., c.22 March 1778]

the time Employed by the congress to determine Some thing upon the affairs of the marquis de la fayette, gave me an opportunity of Speaking for myself; i have asked from the board of war Some money to recruit & three Commissions for the officers whom i did take with me in albany being approved of it by your Excellency: it has been requested from me to tell what kind of recruits i did intended to Enlist; i answered any one i can, even Some deserters, that having demanded the leave of it to the Hble the congress, i had been referred to your Excellency; & that you was So good as to grant me the leave of Compleating my regiment even in Enlisting Some few deserters if i could not meet with a Sufficient number of other men; farther that your Excellency did explain his intention respecting me to the Marquis de la Fayette & in consequence of these that i had Send Mr de Verigny my Lt Col. & two other officers to Boston to recruit there, my intention being to join myself to them as Soon as i Could.
General Gates after many visits i have had the honour of paying to him as well as to the board of war, told me that, having once left my regiment, i wanted Some new orders from your Excellency to rise an other; i answer’d him that i could not present him any Such order in writing from you, but that you had given them to me in presence of the marquis de La fayette, giving me at the Same time leave of taking again with me two of my officers who have Served the whole Campaign with me as lieutenants, & for whom i demand the Commission of captains which i did promised to them after the promise of it had been made to me by the Marquis de la Fayette. notwithstanding all what i could represent, General gates has insisted on my going to your Excellency to ask his orders & a line concerning the desertors, & that afterwards he would Comply with my requests. may i beg from your Excellency to grant me those two favours, & to return me the Command of my regiment; from that troop depends the facility with which i may recruit, & also the manner in which i shall make this present campaign. i intreat your Excellency to Send me his orders the Soonest possible, as i am excessively desirous to be able at the beginning of the campaign of taking Every opportunity to prove my zeal & to deserve your applause which is the only reward i am Sincerely wishing to obtain. i have the honour to be With Every Sentiment of respect of your Excellency the most Humble & most obedt Servant.

Col. Armand


P.S. i shall do my Self the Honour of waiting upon your Excellency to take his answer in my return to Albany.

